Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 is objected to for “b) an enzyme hydrolysis”. It is suggested to amend the word “enzyme” to ‘enzymatic’. 
	Claims 32 and 37 are objected to for commercial/trade name of the product. The designation Arcon F is a commercial product name. Commercial designations are not allowed in claims. 
	Claim 43 is objected to for “A method of preparing”. It is suggested to amend the phrase to ‘A method of producing’. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 14-16, 19, 22-25, 28-29, 31-32, 35, 37, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (J. Food Sci. 64: 781-786 (1999), hereinafter R1) in view of  Feldman et al. (US 3,857,966; hereinafter R2).
Claim 1 recites a process for producing a protein/peptide fraction and a dietary fiber fraction from a biomass. The biomass is pretreated under mild alkaline conditions at a pH in the range 7-11, and a temperature of about 85 or more. The treated biomass 
Claim 1 - R1 discloses a process for modifying proteins from soymilk residue (Okara) by trypsin. (Title)
Claims 1, 19, 28, 29 - R1 discloses a process wherein okara protein is hydrolyzed with trypsin at pH 8.2 and 37 C for 24 hours. The reaction mixture is continuously shaken in a water bath. The mixture is heat treated at 63 C for 30 minutes to inactivate the enzyme. The mixture is dialyzed with a 6000-8000 molecular cutoff membrane. The degree of hydrolysis of the proteins in 5-14% (Page 781, Abstract and preparation of Okara protein isolates)
Claim 1 - R1 states that enzyme hydrolysis under mild alkaline conditions prevents racemization of proteins. (page 782, passage below Table 2)
Claim 42 - R1 discloses that okara protein hydrolysate may be used in formulated foods. Furthermore, as okara is a waste by-product of soymilk and tofu manufacturing, the cost of the raw material would be very low. (conclusion)
Claim 4 - R 1 also clearly discloses that the cost of producing okara protein hydrolysate could be reduced by combining the extraction of protein from wet okara with enzyme treatment, instead of using dried isolates. (Conclusion).
R1 is however silent to the pretreatment of okara under mild alkaline conditions. 
Claims 1, 31, 37 - R2 discloses a process for producing protein hydrolysates wherein the protein is treated under mild alkaline conditions to condition the protein. The treated protein is subsequently reacted with an alkaline microbial protease. The 
Claims 7, 8, 32,  - R2 teaches of pretreating the protein source at a mild pH 8-9 at 95-100 C. The pretreatment conditions the protein for efficient enzymatic hydrolysis and in case of soybean proteins, destroys residual trypsin inhibitors. (Col. 3, lines 19-30)
Claim 16 - R2 discloses the use of alkaline proteases with specific reference to Bacillus subtilis protease. (col. 3, lines 48-52)
Claim 42 - R2 discloses the use of the protein hydrolysates in food products including beverages. (col. 5, lines 11-24)
Claim 10 - R2 discloses that the pretreatment of the protein source is carried out for 15 minutes. (Example 1)
Claim 14 - R2 teaches of hydrolyzing the protein at about 50 C for 100-110 minutes. (col. 4, lines 44-55)
Claim 35 - R2 teaches of separating the soluble hydrolysate from the insoluble material. (col. 4, lines 56-60)
Claim 15 - R2 discloses that the protein suspension may contain 5-15% protein. (col. 3, lines 9-18)
Claims 6, 43 - R2 uses a soybean protein isolate (Example 1). As known in the art, soy isolates are produced from defatted soybean meal. Therefore, defatting the biomass as recited in claim 6 would have been motivated and obvious. Furthermore, after isolating protein form defatted soybean meal the residue is a fiber rich material that 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by pretreating the soybean milk residue (okara) at mild pH and at a temperature to destroy the trypsin inhibitor that is an endogenous component of soybeans. One would do so to produce a protein product from the soybean milk residue that is nutritionally improved due to the reduced/removed trypsin inhibitor that is an anti-nutritional factor in soybean meals/proteins. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a protein/peptide product using a biomass such as okara. 
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (J. Food Sci. 64: 781-786 (1999), hereinafter R1) and  Feldman et al. (US 3,857,966; hereinafter R2), further in view of Liu et al. (US 2013/0323360, hereinafter R3)
The disclosures of R1-R2 are incorporated by reference as outlined above.
R1 or R2 are silent to the removal or reduction phytate using divalent cations. 
Claims 22-25, 37 - R3 teaches of treating a soybean solution at pH 8-9 and heating to 90 C using calcium or magnesium salts to effectively precipitate out phytic acid that can be separated by centrifugation. [0061]. 
Therefore, it would have been obvious to use calcium salts as a source of divalent cations to precipitate phytic acid from soybean protein products to improve the nutritional quality by removing phytic acid as an anti-nutritional factor from such 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAMID R BADR/Primary Examiner, Art Unit 1791